August 1, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      PAUL STEVEN JACOBS, Appellant

NO. 14-12-00755-CV                          V.

                 MELISSA ELLEN FIELDS JACOBS, Appellee
                   ________________________________

       This cause, an appeal from the temporary orders in favor of appellee,
Melissa Ellen Fields Jacobs, signed August 1, 2012 and August 21, 2012, was
heard on the transcript of the record. We have inspected the record and find no
error in the temporary orders. We order the temporary orders of the court below
AFFIRMED.

      We order appellant, Paul Steven Jacobs, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.